USCA11 Case: 20-10939    Date Filed: 12/18/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10939
                         Non-Argument Calendar
                       ________________________

                D.C. Docket Nos. 5:19-cr-00057-JA-PRL-1,
                       8:09-cr-00440-JSM-TGW-3


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


ALTON JONES,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (December 18, 2020)

Before JILL PRYOR, LUCK and EDMONDSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10939      Date Filed: 12/18/2020   Page: 2 of 2



      Shehnoor Kaur Grewal, appointed counsel for Alton Jones in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Jones’s conviction and sentence are

AFFIRMED.




                                         2